REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed an after final reply on 1/6/22, including amendments to the claims and an After Final Consideration Pilot (AFCP) Program 2.0 request. The Examiner considered the reply and amendments under the terms of the AFCP 2.0 and found the claims as amended to be in condition for allowance.
The amendment of 1/6/22 has been entered in full. Claim 20 is canceled. Claims 1, 4, 6 and 18 are amended. Claims 1, 2, 4, 6, 7, 9-13, 15, 16, 18 and 19 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (11/9/21).
The rejection of claims 1, 2, 6, 7, 9-13, 15, 16, 18 and 19 under 35 U.S.C. § 112(a) at pages 3-7 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the MMP-9 inhibitor to an antibody or fragment thereof that binds MMP-9 in accord with what was indicated as described in the rejection as maintained in 11/9/21 Office Action.
The rejection of claims 6 and 7 under 35 U.S.C. § 112(b) at page 5 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment that corrects the dependency of claim 6.
The objection to claim 4 at page 7 as being dependent upon a rejected base claim is withdrawn in view of the amendments to the claims that overcome the rejection of parent claim 1. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 2, 6, 7, 9-13, 15, 16, 18 and 19, and the objection to claim 4, set forth previously have been withdrawn as indicated above.


Conclusion
Claims 1, 2, 4, 6, 7, 9-13, 15, 16, 18 and 19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646